DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Original Filing filed on 1/25/2021.
3.	This Office Action is made Non-Final.
4.	Claims 1-30 are pending.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 4/26/21, 5/17/21, 5/26/21, 6/11/21, 6/18/21, 7/7/21, 8/3/21, 8/12/21, 9/2/21, 10/11/21, 2/28/22, 4/18/22, 5/4/22, 6/28/22, 9/6/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
6.   The abstract of the disclosure is objected to because it exceeded 150 words in length. It has 152 words. The abstract in an application filed under 35 U.S.C. 111 may not exceed 150 words in length. Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.    Claim 1 recites the limitation “with the second wireless device” in lines 5-6. However the phrase “wireless device” was not recited prior therefore it unclear which wireless device is used. There is insufficient antecedent basis for this limitation in the claim.
b.    Claim 8 recites the limitation “the lack of beam correspondence” in lines 6. However the phrase “a lack” or “lack of beam correspondence” was not recited prior therefore it is unclear. There is insufficient antecedent basis for this limitation in the claim.
c.    Claim 21 recites the limitation “the lack of beam correspondence” in lines 6. However the phrase “a lack” or “lack of beam correspondence” was not recited prior therefore it is unclear. There is insufficient antecedent basis for this limitation in the claim.
d.   Claim 30 recites the limitation “The apparatus of claim 29, wherein, to transmit the indication of the operating mode….transmit, to the first device to the second device using at least one antenna….” in Lines 1-3. However the “transmit to the first device to the second device” limitation is unclear because the apparatus of claim 29 is the second device. Is the apparatus transmitting to itself or another second device? Moreover the phrase “to the first device to the second device” is unclear. Correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-5, 8, 13-19, 21, 26-27, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PAN et al. WO 2018144844 hereafter Pan.
For Prior art consideration, please note that the claims are being rejected in light of the 112(b) rejection set forth above  therefore are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.

As to Claim 1.    Pan discloses a method for wireless communications at a first device [i.e. WTRU/UE/STA see 0022], comprising [Fig. 1A, Sections 0002, 0003: Mobile communication includes 5G and wireless communication. Systems and methods are disclosed for uplink beam management includes a wireless transmit/receive unit (WTRU) send a beam correspondence indication to a network device]:
transmitting, to a second device [i.e. Network Device/TRP/Base Station/gNB], a capability indicating a status for dynamic beam correspondence with the second device [Sections 0097, 0166: WTRU capability related beam correspondence reported for UL beam management; a WTRU send beam correspondence indication to a network device/TRP or gNB; also the beam correspondence indicating a change in the beam correspondence. A WTRU status include beam correspondence, loss of beam, and beam correspondence confirmation; a WTRU report dynamically beam correspondence],
transmission of the capability being based at least in part on a first set of antenna elements [Transmit/receive element-122 is an antenna, see 0037 and Antenna Panels] being different from a second set of antenna elements [Figs. 1B, 2, Sections 0038, 0078, 0164: WTRU include any number of elements-122, employ MIMO technology, and include multiple antennas for transmitting and receiving wireless signals. Fig. 2 depicts WTRU antenna model-200; an antenna model-200 configured as Mg antenna panels per vertical dimension and Ng antenna panels per horizontal dimension; each antenna panel configured with N columns and M rows of antenna elements; and massive antenna configuration vary according to an operating frequency band. A WTRU report its capability to a TRP which include any combination of WTRU beam correspondence and WTRU beam and antenna configuration],
the first set of antenna elements [Elements-122/Antenna Panels] used for downlink [i.e. reception/receiving] communications with the second wireless device [Section 0037], and the second set of antenna elements used for uplink [i.e. transmission/transmitting] communications with the second wireless device [Figs. 1B, 2, Sections 0038, 0044, 0078: WTRU include multiple antennas for transmitting and receiving wireless signals. The WTRU include a full duplex radio for which transmission and reception of all of the signals for both the UL (e.g., for transmission) and downlink (e.g., for reception) may be concurrent/simultaneous. WTRU antenna model-200 configured as Mg and Ng antenna panels; each antenna panel configured with N columns and M rows of antenna elements; and massive antenna configuration vary according to an operating frequency band],
receiving, from the second device, an indication [i.e. Beam related indication or Beam Management indication configuration] of an operating mode [i.e. UL beam management procedure or beam index or power level] to use for communications [i.e. UL/uplink] with the second device, the operating mode being based at least in part on the capability [Sections 0005, 0098, 0116, 0034: The WTRU receive, from the network device, a beam management indication, in response to the beam correspondence indication which include a beam management configuration for uplink. A TRP determine and configure an UL beam management implementation U-1/U-2/U-3 procedures that may be used based on WTRU capability of beam correspondence status. A TRP send a beam-related indication to a WTRU; beam related information include, selected WTRU Tx (i.e. UL) beam indexes. WTRU include multi-mode capabilities];
 and communicating with the second device based at least in part on the received indication of the operating mode [Sections 0005, 0100, 0122: The WTRU receive, from the network device, beam management indication include a beam management configuration and WTRU perform an uplink beam management which include sending one or more reference signals from a subset of WTRU transmit beams. The TRP send a beam management indication to the WTRU in response to a beam correspondence indication received from the WTRU and the WTRU perform an UL beam management based on the received beam management indication. The TRP based on the WTRU situation or status determine and configure a signal type and signal format; TRP determine beam management implementation to be used and may be adjusted based on beam correspondence information using DL beam management procedures]. 

As to Claim 2.  Pan discloses the method of claim 1, the transmitting the capability comprising [Sections 0097: WTRU capability related beam correspondence reported for UL beam management; a WTRU send beam correspondence indication to a network device/TRP or gNB]:
transmitting, to the second device, a time-dependent status for the dynamic beam correspondence with the second device [Sections 0064, 0143, 0166: WTRU communicate with gNB using subframe/transmission time intervals (TTIs) of various lengths, and varying lengths of absolute time. Beam management based on beam correspondence depending on conditions, such as a timeslot configuration. A WTRU status include beam correspondence and a WTRU report dynamically beam correspondence].

As to Claim 3.     Pan discloses the method of claim 2, the time-dependent status for the dynamic beam correspondence comprising [Sections 0097, 0121, 0166: The beam correspondence indicate a beam correspondence associated with WTRU Rx and Tx beams; and indicate a temporary change in the beam correspondence. A time value associated with the WTRU status is determined. A WTRU status include beam correspondence and a WTRU report dynamically beam correspondence] an indication of beam correspondence for a first transmission time interval, an indication of no beam correspondence for a second transmission time interval, or a combination thereof [Sections 0064, 0143, 0164, 0169: The WTRU communicate with gNB using subframe/transmission time intervals (TTIs) of various lengths of absolute time. Beam management based on beam correspondence UL/DL coupling rules depending on conditions such as a timeslot configuration. WTRU may report a "loss of beam correspondence" report and a "beam correspondence confirmation" report performed dynamically. A WTRU capability of beam correspondence include two-value (i.e. time) states for either full beam correspondence or no beam correspondence].

As to Claim 4. 	Pan discloses the method of claim 2, the time-dependent status indicating a beam correspondence [Section 0121: Determine a time value associated with the WTRU status] capability that changes for different transmission time intervals [Sections 0064, 0093, 0097, 0164: The WTRU communicate with gNB using subframe/transmission time intervals (TTIs) of various lengths of absolute time. Tx beam(s) may be different across time units; and different time units may be combined, e.g., in terms of number and periodicity. The beam correspondence indication may indicate a temporary change in the beam correspondence. A WTRU report its capability to a TRP which include WTRU beam correspondence].

As to Claim 5.    Pan discloses the method of claim 4, the different transmission time intervals comprising different symbols, slots, or subframes [Sections 0064, 0093, 0143: The WTRU communicate with gNB using subframe/transmission time intervals (TTIs) of various lengths containing varying number of OFDM symbols and varying lengths of absolute time. Tx beam(s) may be different across time units; and different time units may be combined, e.g., in terms of number and periodicity. Beam management based on beam correspondence UL/DL coupling rules depending on conditions such as a timeslot configuration].

As to Claim 8.  Pan discloses the method of claim 1, the transmitting the capability comprising: transmitting, to the second device, an indication of no beam correspondence [Sections 0097, 0164, 0169: WTRU capability beam correspondence reported for UL beam management; a WTRU send beam correspondence indication to a network device/TRP/gNB; the beam correspondence indicating a change in the beam correspondence. A WTRU report its capability which include any combination of WTRU beam correspondence and WTRU beam and antenna configuration. A WTRU capability of beam correspondence include two-value (i.e. time) states for either full beam correspondence or no beam correspondence]
      and transmitting, to the second device, an amount of power savings, a reduction in temperature or temperature gradient, or both for the communications with the second device, the amount of power savings, the reduction in temperature or temperature gradient, or both resulting from the lack of beam correspondence [Sections 0097, 0117, 0163, 0164: A WTRU send beam correspondence indication to a network device/TRP/gNB; the beam correspondence indicating a change in the beam correspondence. A WTRU use a specific beam type and power level; and a WTRU may convert beam to another new Tx beam for another beam type and may use different power level which is useful, for beam adaptation. Selected beams determined by a WTRU may perform measurement or metrics to determine beams or beam correspondence based on, for example, SNR, signal strength, power, or the like. A WTRU may lose beam correspondence due to one or more reasons].

As to Claim 13.   Pan discloses the method of claim 1, the capability indicating the status for dynamic beam correspondence [Sections 0097, 0166: WTRU capability related beam correspondence reported for UL beam management; also the beam correspondence indicating a change in the beam correspondence to a gNB/TRP. A WTRU status include beam correspondence; a WTRU report dynamically beam correspondence] with the second device comprising a mixed beam correspondence mode [i.e. UL beam management procedure or beam index or power level] operation indication [Sections 0098, 0116, 0129, 0034: A TRP determine and configure an UL beam management implementation U-1/U-2/U-3 procedures that may be used based on WTRU capability of beam correspondence status. A TRP send a beam-related indication to a WTRU; beam related information include, selected WTRU Tx (i.e. UL) beam indexes. The UL/DL beam management may include mixed U-1/U-2/U-3 and/or P-1/P-2/P-3. WTRU include multi-mode capabilities].

As to Claim 14.  Pan discloses the method of claim 1, the communications with the second device occurring on frequencies that are greater than 24.25 GHz [Sections 0024, 0038, 0075: Frequencies may be in licensed spectrum, unlicensed spectrum, or a combination of licensed and unlicensed spectrum. WTRU include multiple antennas for transmitting and receiving (i.e. from second device/gNB) wireless signals. Next generation mobile communications support applications such as a wide range of licensed and unlicensed spectrum bands (e.g., ranging from 700 MHz to 80 GHz) for a variety of deployment scenarios].

As to Claim 15. Pan discloses the method of claim 1, the first device comprising a user equipment (UE) or a customer premises equipment (CPE) in a wireless communications system [Sections 0003, 0022: . Systems and methods are disclosed for uplink beam management includes a wireless transmit/receive unit (WTRU) send a beam correspondence indication to a network device. A WTRU may be referred to as a user equipment (UE)]
and the second device [i.e. Network Device/TRP/Base Station/gNB] comprising a base station, a CPE, a relay device, a router, a repeater, or an integrated access and backhaul (IAB) node in the wireless communications system [Sections 0003, 0023, 0097: The network device may be a transmission reception point (TRP). The base stations may be a base transceiver station (BTS), a Node-B, an eNode B, a Home Node B, a Home eNode B, a gNB, a NR NodeB, a site controller, an access point (AP), a wireless router, and the like. A WTRU may send a beam correspondence indication to a network device (e.g., such as a TRP or a gNB)].

As to Claim 16.   Pan discloses a method for wireless communications at a second device [i.e. Network Device/TRP/Base Station/gNB], comprising [Sections 0003, 0023: Systems and methods are disclosed for uplink beam management includes a wireless transmit/receive unit (WTRU) send a beam correspondence indication to a network device that may be a transmission reception point (TRP). The communications systems include a base station/gNB and the like]:
receiving, from a first device [i.e. WTRU/UE/STA see 0022], that is in communications with the second device [Section 0025: The base station communicate with WTRU over any suitable wireless communication link], a capability indicating a status for dynamic beam correspondence between the first device and the second device [Sections 0097, 0166, 0184: WTRU capability related beam correspondence reported for UL beam management; a WTRU send beam correspondence indication to a network device/TRP or gNB; also the beam correspondence indicating a change in the beam correspondence. A WTRU status include beam correspondence, loss of beam, and beam correspondence confirmation; a WTRU report dynamically beam correspondence. UL beam management may be between a WTRU and TRP],
transmitting, to the first device, an indication [i.e. Beam related indication or Beam Management indication configuration] of an operating mode [i.e. UL beam management procedure or beam index or power level] to use for communications [i.e. UL/uplink] with the second device, the operating mode based at least in part on the received capability [Sections 0005, 0098, 0116, 0034: The WTRU receive, from the network device, a beam management indication, in response to the beam correspondence indication which include a beam management configuration for uplink. A TRP determine and configure an UL beam management implementation U-1/U-2/U-3 procedures that may be used based on WTRU capability of beam correspondence status. A TRP send a beam-related indication to a WTRU; beam related information include, selected WTRU Tx (i.e. UL) beam indexes. WTRU include multi-mode capabilities];
 and communicating with the first device based at least in part on the transmitted indication of the operating mode [Sections 0005, 0100, 0122: The WTRU receive, from the network device, beam management indication include a beam management configuration and WTRU perform an uplink beam management which include sending one or more reference signals from a subset of WTRU transmit beams. The TRP send a beam management indication to the WTRU in response to a beam correspondence indication received from the WTRU and the WTRU perform an UL beam management based on the received beam management indication. The TRP based on the WTRU situation or status determine and configure a signal type and signal format; TRP determine beam management implementation to be used and may be adjusted based on beam correspondence information using DL beam management procedures]. 

As to Claim 17. The method of claim 16, the receiving the capability comprising: receiving, from the first device, a time-dependent status for the dynamic beam correspondence between the first device and the second device [See Claim 2 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 18. The method of claim 17, the time-dependent status for the dynamic beam correspondence comprising an indication of beam correspondence for a first transmission time interval, an indication of no beam correspondence for a second transmission time interval, or a combination thereof [See Claim 3 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 19. The method of claim 17, the time-dependent status indicating a beam correspondence capability that changes for different transmission time intervals [See Claim 4 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 21. The method of claim 16, the receiving the capability comprising: receiving, from the first device, an indication of no beam correspondence; and receiving, from the first device, an amount of power savings, a reduction in temperature or temperature gradient, or both for the communications with the first device, the amount of power savings, the reduction in temperature or temperature gradient, or both resulting from the lack of beam correspondence [See Claim 8 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 26.   Pan discloses an apparatus for wireless communications at a first device [i.e. WTRU/UE/STA see 0022], comprising [Fig. 1A, Sections 0002, 0003: Mobile communication includes 5G and wireless communication. Systems and methods are disclosed for uplink beam management includes a wireless transmit/receive unit (WTRU) send a beam correspondence indication to a network device]:
a processor [Processor-118]; and memory coupled to the processor, the processor and memory configured to [Fig. 1B, Sections 0035, 0040: The WTRU include a processor-118 and memory-130/132. In addition, the processor-118 access information from, and store data in, any type of suitable memory-130/132]:
transmit, to a second device [i.e. Network Device/TRP/Base Station/gNB], a capability indicating a status for dynamic beam correspondence with the second device [Sections 0097, 0166: WTRU capability related beam correspondence reported for UL beam management; a WTRU send beam correspondence indication to a network device/TRP or gNB; also the beam correspondence indicating a change in the beam correspondence. A WTRU status include beam correspondence, loss of beam, and beam correspondence confirmation; a WTRU report dynamically beam correspondence],
transmission of the capability being based at least in part on a first set of antenna elements [Transmit/receive element-122 is an antenna, see 0037 and Antenna Panels] being different from a second set of antenna elements [Figs. 1B, 2, Sections 0038, 0078, 0164: WTRU include any number of elements-122, employ MIMO technology, and include multiple antennas for transmitting and receiving wireless signals. Fig. 2 depicts WTRU antenna model-200; an antenna model-200 configured as Mg antenna panels per vertical dimension and Ng antenna panels per horizontal dimension; each antenna panel configured with N columns and M rows of antenna elements; and massive antenna configuration vary according to an operating frequency band. A WTRU report its capability to a TRP which include any combination of WTRU beam correspondence and WTRU beam and antenna configuration],
the first set of antenna elements [Elements-122/Antenna Panels] used for downlink [i.e. reception/receiving] communications with the second device [Section 0037], and the second set of antenna elements used for uplink [i.e. transmission/transmitting] communications with the second device [Figs. 1B, 2, Sections 0038, 0044, 0078: WTRU include multiple antennas for transmitting and receiving wireless signals. The WTRU include a full duplex radio for which transmission and reception of all of the signals for both the UL (e.g., for transmission) and downlink (e.g., for reception) may be concurrent/simultaneous. WTRU antenna model-200 configured as Mg and Ng antenna panels; each antenna panel configured with N columns and M rows of antenna elements; and massive antenna configuration vary according to an operating frequency band];
 receive, from the second device, an indication [i.e. Beam related indication or Beam Management indication configuration] of an operating mode [i.e. UL beam management procedure or beam index or power level] to use for communications [i.e. UL/uplink] with the second device, the operating mode being based at least in part on the capability [Sections 0005, 0098, 0116, 0034: The WTRU receive, from the network device, a beam management indication, in response to the beam correspondence indication which include a beam management configuration for uplink. A TRP determine and configure an UL beam management implementation U-1/U-2/U-3 procedures that may be used based on WTRU capability of beam correspondence status. A TRP send a beam-related indication to a WTRU; beam related information include, selected WTRU Tx (i.e. UL) beam indexes. WTRU include multi-mode capabilities];
and communicate with the second device based at least in part on the received indication of the operating mode [Sections 0005, 0100, 0122: The WTRU receive, from the network device, beam management indication include a beam management configuration and WTRU perform an uplink beam management which include sending one or more reference signals from a subset of WTRU transmit beams. The TRP send a beam management indication to the WTRU in response to a beam correspondence indication received from the WTRU and the WTRU perform an UL beam management based on the received beam management indication. The TRP based on the WTRU situation or status determine and configure a signal type and signal format; TRP determine beam management implementation to be used and may be adjusted based on beam correspondence information using DL beam management procedures]. 

As to Claim 27. Pan discloses the apparatus of claim 26, wherein, to transmit the capability, the processor and memory are configured to [Fig. 1B, Sections 0035, 0040: The WTRU include a processor-118 and memory-130/132. In addition, the processor-118 access information from, and store data in, any type of suitable memory-130/132]:
transmit, to the second device [i.e. Network Device/TRP/Base Station/gNB] using at least one antenna of the second set of antenna elements [Transmit/receive element-122 is an antenna; Section 0038: WTRU include any number of elements-122, employ MIMO technology, and include multiple antennas for transmitting and receiving wireless signals], a time-dependent status for the dynamic beam correspondence with the second device [Fig 2, Sections 0078, 0143, 0164, 0166: WTRU antenna model-200 configured as each antenna panel with N columns and M rows of antenna elements. Beam management based on beam correspondence depending on conditions, such as a timeslot configuration. A WTRU report its capability to a TRP which include any combination of WTRU beam correspondence and WTRU beam and antenna configuration. A WTRU status include beam correspondence and a WTRU report dynamically beam correspondence].

As to Claim 29. Pan discloses an apparatus for wireless communications at a second device [i.e. Network Device/TRP/Base Station/gNB], comprising [Sections 0003, 0023: Systems and methods are disclosed for uplink beam management includes a wireless transmit/receive unit (WTRU) send a beam correspondence indication to a network device that may be a transmission reception point (TRP). The communications systems include a base station/gNB and the like]:
a processor; and memory coupled to the processor, the processor and memory configured to [Section 0189: The processes may be implemented in a computer program, and/or software, incorporated in a computer-readable medium (i.e. memory) for execution by a processor; and A processor in association with software is for use in a base station]:
 receive, from a first device [i.e. WTRU/UE/STA see 0022], that is in communications with the second device [Section 0025: The base station communicate with WTRU over any suitable wireless communication link], a capability indicating a status for dynamic beam correspondence between the first device and the second device [Sections 0097, 0166, 0184: WTRU capability related beam correspondence reported for UL beam management; a WTRU send beam correspondence indication to a network device/TRP or gNB; also the beam correspondence indicating a change in the beam correspondence. A WTRU status include beam correspondence, loss of beam, and beam correspondence confirmation; a WTRU report dynamically beam correspondence. UL beam management may be between a WTRU and TRP];
transmit, to the first device, an indication [i.e. Beam related indication or Beam Management indication configuration] of an operating mode [i.e. UL beam management procedure or beam index or power level] to use for communications [i.e. UL/uplink] with the second device, the operating mode based at least in part on the received capability [Sections 0005, 0098, 0116, 0034: The WTRU receive, from the network device, a beam management indication, in response to the beam correspondence indication which include a beam management configuration for uplink. A TRP determine and configure an UL beam management implementation U-1/U-2/U-3 procedures that may be used based on WTRU capability of beam correspondence status. A TRP send a beam-related indication to a WTRU; beam related information include, selected WTRU Tx (i.e. UL) beam indexes. WTRU include multi-mode capabilities];
and communicate with the first device based at least in part on the transmitted indication of the operating mode [Sections 0005, 0100, 0122: The WTRU receive, from the network device, beam management indication include a beam management configuration and WTRU perform an uplink beam management which include sending one or more reference signals from a subset of WTRU transmit beams. The TRP send a beam management indication to the WTRU in response to a beam correspondence indication received from the WTRU and the WTRU perform an UL beam management based on the received beam management indication. The TRP based on the WTRU situation or status determine and configure a signal type and signal format; TRP determine beam management implementation to be used and may be adjusted based on beam correspondence information using DL beam management procedures]. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 6-7, 9-12, 20, 22-25, 28, 30 are rejected under 35 U.S.C. 103 as being unpatentable over PAN et al. WO 2018144844 hereafter Pan in view of CHENG US 20200029274 hereafter Cheng.

As to Claim 6.   Pan discloses the method of claim 1, the transmitting the capability comprising [Sections 0097, 0164, 0169: WTRU capability beam correspondence reported for UL beam management; a WTRU send beam correspondence indication to a network device/TRP/gNB; the beam correspondence indicating a change in the beam correspondence. A WTRU report its capability which include any combination of WTRU beam correspondence and WTRU beam and antenna configuration. A WTRU capability of beam correspondence include two-value (i.e. time) states for either full beam correspondence or no beam correspondence]:
Although Pan discloses transmitting first and second indications of beam correspondences (i.e. full beam and no beam correspondence) it does not explicitly state the term “transmission configuration indicates states (TCI states) thus is silent on transmitting, to the second device, a first indication of beam correspondence for one or more first transmission configuration indication states, a second indication of beam correspondence for one or more second transmission configuration indication states, or a combination thereof.
However, Cheng teaches transmitting, to the second device [i.e. Base Station-BS], a first indication of beam correspondence [i.e. Antenna Panel Status/capability information]  for one or more first transmission configuration indication [i.e. TCI] states, a second indication of beam correspondence for one or more second transmission configuration indication states, or a combination thereof [Fig. 1 (Depicts number of UE’s Antenna Panels (i.e. elements)), Sections 0050, 0075, 0089, 0134: There is a required time for a UE to set up its antenna panels (i.e. antenna elements) for providing an indicated RX/TX beam (i.e. beam correspondence) to receive or transmit data. The antenna panel status report contained in a beam report. The antenna panel status associated with the TCI states; TCI states may further contain the antenna panel status. UE capability information includes a number of parameters related to the antenna panel status of the UE; the parameters indicator value set as “true/support” or “false/not support”, a maximum number of support antenna panels and the UE transmit the UE capability information to the BS]. 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to have combined the method of Pan relating to the WTRU/UE transmitting capability information including beam correspondence (RX/TX) indication and antenna configuration; and include value for either full beam or no beam correspondence to a network device/TRP/gNB with the teaching of Cheng relating to UE transmitting antenna panel status capability information providing indicated R/TX beam (i.e. beam correspondence) associated with TCI states report to BS; the capability information include parameters indicated no support or support. By combining the method/systems, TCI states can be associated with both type of indications for beam correspondence thereby enabling the base station/TRP to know which TCI states associated with the panels are activated or deactivated for communication.

As to Claim 7. Pan discloses the method of claim 6, wherein the first indication of beam correspondence, the second indication of no beam correspondence, or both are time-dependent [Sections 0143, 0164, 0169: Beam management based on beam correspondence UL/DL coupling rules depending on conditions such as a timeslot configuration. WTRU report a "loss of beam correspondence" report and a "beam correspondence confirmation" report performed dynamically. A WTRU capability of beam correspondence include two-value (i.e. time) states for either full beam correspondence or no beam correspondence].

As to Claim 9.   Pan discloses the method of claim 1, the receiving the indication of the operating mode comprising [Sections 0005, 0098, 0116, 0034: The WTRU receive, from the network device, a beam management indication, in response to the beam correspondence indication which include a beam management configuration for uplink. A TRP determine and configure an UL beam management implementation U-1/U-2/U-3 procedures that may be used based on WTRU capability of beam correspondence status. A TRP send a beam-related indication to a WTRU; beam related information include, selected WTRU Tx (i.e. UL) beam indexes. WTRU include multi-mode capabilities]:
Although Pan discloses WTRU/UE receives beam management configuration/indication (i.e. mode) in response to beam correspondence it does not explicitly state the term “transmission configuration indicates states (TCI states) thus is silent on receiving, from the second device, an indication to use one or more transmission configuration indication states, one or more subarrays, or a combination thereof, the one or more transmission configuration indication states, the one or more subarrays, or the combination thereof having full beam correspondence for the communications with the second device.
However, Cheng teaches receiving, from the second device [i.e. Base Station-BS], an indication to use one or more transmission configuration indication [i.e. TCI] states, one or more subarrays, or a combination thereof, the one or more transmission configuration indication states, the one or more subarrays, or the combination thereof having full beam correspondence for the communications with the second device [Sections 0053, 0090, 0140: The antenna panels described herein referred to antenna arrays or antenna ports; and the antenna arrays may include a number of physical antennas. A TCI state table may be used when the UE performs data reception/transmission by multiple antenna panels in which the BS may configure the UE with multiple TCI state tables.  In addition, the UE may be configured with a certain number of TCI state(s) and each of the TCI state(s) associated with a particular antenna panel status].
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to have combined the method of Pan relating to a multi-mode WTRU/UE having multiple antenna elements including arrays/subarrays receiving from network device/BS a beam management configuration indication or mode to communicate with the BS with the teaching of Cheng relating to UE configured with a number of TCI states associated with antenna panel status (i.e. beam correspondence report) by the BS. By combining the method/systems, the BS can indicate TCI state for indicating the UE apply power saving mode or normal power consumption mode as suggested by Cheng.

As to Claim 10.  Pan discloses the method of claim 9 [Sections 0005, 0164: The WTRU receive, from the network device, a beam management indication, in response to the beam correspondence indication which include a beam management configuration for uplink. A WTRU report its capability which include any combination of WTRU beam correspondence and WTRU beam and antenna configuration],
	Pan is silent on the term “transmission configuration indicates states (TCI states) thus is silent on wherein the one or more transmission configuration indication states, the one or more subarrays, or the combination thereof are used for an initial access procedure, for a beam failure recovery procedure, or both.
However, Cheng teaches wherein the one or more transmission configuration indication states, the one or more subarrays, or the combination thereof are used for an initial access procedure [i.e. RRC connection/RRC configuration; Section 0075: UE performs RRC connection for initial access procedure], for a beam failure recovery procedure, or both [Sections 0053, 0090, 0140: The antenna panels described herein referred to antenna arrays or antenna ports; and the antenna arrays may include a number of physical antennas. A TCI state table may be used when the UE performs data reception/transmission by multiple antenna panels in which the BS may configure the UE with multiple TCI state tables.  In addition, the UE may be configured with a certain number of TCI state(s) in the RRC configuration and each of the TCI state(s) associated with a particular antenna panel status].
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to have combined the method of Pan relating to a multi-mode WTRU/UE having multiple antenna elements including arrays/subarrays receiving from network device/BS a beam management configuration indication or mode to communicate with the BS with the teaching of Cheng relating to UE may be configured with a certain number of TCI state(s) in the RRC configuration; a number of TCI states associated with antenna panel status (i.e. beam correspondence report) by the BS. By combining the method/systems, the BS can indicate TCI state for various reasons including for initial access procedure or radio access procedure. 

As to Claim 11.  Pan discloses the method of claim 9 [Sections 0097, 0117: A WTRU send beam correspondence indication to a network device/TRP/gNB; the beam correspondence indicating a change in the beam correspondence. A WTRU use a specific beam type and power level; and a WTRU may convert beam to another new Tx beam for another beam type and may use different power level which is useful, for beam adaptation], 
Pan is silent on the term “transmission configuration indicates states (TCI states) thus is silent on wherein the one or more transmission configuration indication states, the one or more subarrays, or the combination thereof are used for a low power mode, a high temperature or temperature gradient mode, or both.
However, Cheng teaches wherein the one or more transmission configuration indication states, the one or more subarrays, or the combination thereof are used for a low power mode, a high temperature or temperature gradient mode, or both [Sections 0053, 0141, 0142: The antenna panels described herein referred to antenna arrays; and the antenna arrays may include a number of physical antennas.  A TCI state configuration includes TCI state may include a power saving mode IE for indicating whether to enable the power saving mode when the corresponding TCI state is applied. In addition, the UE may be configured by the BS to enable the power saving mode via an indicator for antenna panel status].
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to have combined the method of Pan relating to relating to a multi-mode WTRU/UE having multiple antenna elements including arrays/subarrays receiving from network device/BS a beam management configuration indication or mode to communicate with the BS with the teaching of Cheng relating to A TCI state configuration includes TCI state may include a power saving mode IE for indicating whether to enable the power saving mode and the UE configured with a number of TCI states associated with antenna panel status. By combining the method/systems, the BS can indicate TCI state for indicating the UE apply power saving mode or normal power consumption mode as suggested by Cheng.

As to Claim 12.  Pan discloses the method of claim 9, wherein the full beam correspondence comprises a calibration adjusted same set of beam weights, antenna amplitudes, antenna phases, or a combination thereof that are used for both a downlink beam and an uplink beam for the communications with the second device [Sections 0079, 0123, 0164: Beamforming use phase shifters on each antenna element. An adjusted beam management implementation may be a joint UL and DL beam management implementation.  A WTRU report its capability to a TRP which include any combination of WTRU beam correspondence and WTRU beam and antenna configuration]. 
As to Claim 20.   Pan discloses the method of claim 16, the receiving the capability comprising [Sections 0097, 0164, 0169: WTRU capability beam correspondence reported for UL beam management; a WTRU send beam correspondence indication to a network device/TRP/gNB; the beam correspondence indicating a change in the beam correspondence. A WTRU report its capability which include any combination of WTRU beam correspondence and WTRU beam and antenna configuration. A WTRU capability of beam correspondence include two-value (i.e. time) states for either full beam correspondence or no beam correspondence]:
 wherein the first indication of beam correspondence, the second indication of no beam correspondence, or both are time-dependent [Sections 0143, 0164, 0169: Beam management based on beam correspondence UL/DL coupling rules depending on conditions such as a timeslot configuration. WTRU report a "loss of beam correspondence" report and a "beam correspondence confirmation" report performed dynamically. A WTRU capability of beam correspondence include two-value (i.e. time) states for either full beam correspondence or no beam correspondence].
Although Pan discloses transmitting first and second indications of beam correspondences (i.e. full beam and no beam correspondence) it does not explicitly state the term “transmission configuration indicates states (TCI states) thus is silent on receiving, from the first device, a first indication of beam correspondence for one or more first transmission configuration indication states, a second indication of no beam correspondence for one or more second transmission configuration indication states, or a combination thereof. 
However, Cheng teaches receiving, from the first device [i.e. UE], a first indication of beam correspondence for one or more first transmission configuration indication [i.e. TCI] states, a second indication of no beam correspondence for one or more second transmission configuration indication states, or a combination thereof [Fig. 1 (Depicts number of UE’s Antenna Panels (i.e. elements)), Sections 0050, 0075, 0089, 0134: There is a required time for a UE to set up its antenna panels (i.e. antenna elements) for providing an indicated RX/TX beam (i.e. beam correspondence) to receive or transmit data. The antenna panel status report contained in a beam report. The antenna panel status associated with the TCI states; TCI states may further contain the antenna panel status. UE capability information includes a number of parameters related to the antenna panel status of the UE; the parameters indicator value set as “true/support” or “false/not support”, a maximum number of support antenna panels and the UE transmit the UE capability information to the BS]. 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to have combined the method of Pan relating to the WTRU/UE transmitting capability information including beam correspondence (RX/TX) indication and antenna configuration; and include value for either full beam or no beam correspondence to a network device/TRP/gNB with the teaching of Cheng relating to UE transmitting antenna panel status capability information providing indicated R/TX beam (i.e. beam correspondence) associated with TCI states report to BS; the capability information include parameters indicated no support or support. By combining the method/systems, TCI states can be associated with both type of indications for beam correspondence thereby enabling the base station/TRP to know which TCI states associated with the panels are activated or deactivated for communication.

As to Claim 22. The method of claim 16, the transmitting the indication of the operating mode comprising: transmitting, to the first device, an indication to use one or more transmission configuration indication states, one or more subarrays, or a combination thereof, wherein the one or more transmission configuration indication states, the one or more subarrays, or the combination thereof having full beam correspondence for the communications with the second device [See Claim 9 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 23. The method of claim 22, wherein the one or more transmission configuration indication states, the one or more subarrays, or the combination thereof are used for an initial access procedure, for a beam failure recovery procedure, or both [See Claim 10 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 24. The method of claim 22, wherein the one or more transmission configuration indication states, the one or more subarrays, or the combination thereof are used for a low power mode, a high temperature or temperature gradient mode, or both [See Claim 11 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 25. The method of claim 22, wherein the full beam correspondence comprises a calibration adjusted same set of beam weights, antenna amplitudes, antenna phases, or a combination thereof that are used for both a downlink beam and an uplink beam for the communications with the first device [See Claim 12 rejection because both claims have similar subject matter therefore similar rejection applies herein].
As to Claim 28. Pan discloses the apparatus of claim 26, wherein, to transmit the capability, the processor and memory are configured to [Fig. 1B, Sections 0035, 0040, 0169: The WTRU include a processor-118 and memory-130/132. In addition, the processor-118 access information from, and store data in, any type of suitable memory-130/132. A WTRU capability of beam correspondence include two-value (i.e. time) states for either full beam correspondence or no beam correspondence]:
transmit, to the second device to the second device using at least one antenna of the second set of antenna elements [Section 0038, 0164: WTRU include any number of elements-122, employ MIMO technology, and include multiple antennas for transmitting and receiving wireless signals. A WTRU report its capability to a TRP which include any combination of WTRU beam correspondence and WTRU beam and antenna configuration], 
Although Pan discloses transmitting first and second indications of beam correspondences (i.e. full beam and no beam correspondence) it does not explicitly state the term “transmission configuration indicates states (TCI states) thus is silent on a first indication of beam correspondence for one or more first transmission configuration indication states, a second indication of no beam correspondence for one or more second transmission configuration indication states, or a combination thereof.
However, Cheng teaches a first indication of beam correspondence for one or more first transmission configuration indication states, a second indication of no beam correspondence for one or more second transmission configuration indication states, or a combination thereof [Fig. 1 (Depicts number of UE’s Antenna Panels (i.e. elements)), Sections 0050, 0075, 0089, 0134: There is a required time for a UE to set up its antenna panels (i.e. antenna elements) for providing an indicated RX/TX beam (i.e. beam correspondence) to receive or transmit data. The antenna panel status report contained in a beam report. The antenna panel status associated with the TCI states; TCI states may further contain the antenna panel status. UE capability information includes a number of parameters related to the antenna panel status of the UE; the parameters indicator value set as “true/support” or “false/not support”, a maximum number of support antenna panels and the UE transmit the UE capability information to the BS]. 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to have combined the method of Pan relating to the WTRU/UE transmitting capability information including beam correspondence (RX/TX) indication and antenna configuration; and include value for either full beam or no beam correspondence to a network device/TRP/gNB with the teaching of Cheng relating to UE transmitting antenna panel status capability information providing indicated R/TX beam (i.e. beam correspondence) associated with TCI states report to BS; the capability information include parameters indicated no support or support. By combining the method/systems, TCI states can be associated with both type of indications for beam correspondence thereby enabling the base station/TRP to know which TCI states associated with the panels are activated or deactivated for communication.

As to Claim 30.   Pan discloses the apparatus of claim 29, wherein, to transmit the indication of the operating mode, the processor and memory are configured to [Fig. 1B, Sections 0035, 0040: The WTRU include a processor-118 and memory-130/132. In addition, the processor-118 access information from, and store data in, any type of suitable memory-130/132] transmit, to the first device to the second device using at least one antenna [Section 0046: The eNodeB use multiple antennas to transmit wireless signals and receive wireless signals from the WTRU]:
an indication to use one or more transmission configuration indication states, one or more subarrays, or a combination thereof, wherein the one or more transmission configuration indication states, the one or more subarrays, or the combination thereof have full beam correspondence for the communications with the second device [See Claim 9 rejection because both claims have similar subject matter therefore similar rejection applies herein].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure;  Liu et al. US 20180227094 in particular Section [0034] communicating a dynamic UE capability message to a TRP that specifies a number of beams to be evaluated within different groups of UE TX beam directions associated with different antenna arrays; Section [0066] A static UE capability message may specify a number of antenna panels/arrays, a total number of TX/RX chains available to the UE, and/or a number of TX/RX chains per antenna panel/array. A dynamic UE capability message may indicate beam pair links (BPL), as well as convey that different UE TX beam combinations. 
Furthermore, each additional prior arts cited on PTO-892 but not applied in rejection contains a disclosed description related to the claimed subject matter found either in the Figures, description summary and/or disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


November 12, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477